On Motion for Rehearing.
Appellant in his motion for a rehearing says, “You will search in vain for any pleadings filed by Appellee wherein a written contract is even mentioned.” In this appellant is correct. The contract was plead by appellant in his “First Supplemental Answer” in the following language, to-wit: “in truth and in fact the relationship between Plaintiff and Defendant arises out of a duly executed contract dated February 10, 1965, in which the services to be performed by Plaintiff and the compensation to be paid by Defendant are set out in detail, and Plaintiff’s cause of action, if any he has, against Defendant, should be based on the covenants contained in said contract. Plaintiff is in possession of the original of said contract between Plaintiff and Defendant and demand is hereby made upon said Plaintiff to produce the original of said contract in Court at the time of the hearing of this cause or Defendant will introduce a photocopy of same.”
Appellee did produce this contract and introduced it in evidence. It was unnecessary for appellee to plead this contract when it had been so fully plead by appellant.
Appellant also states in his motion that the Court was in error in stating in its opinion, “The trial court permitted appellee to file an amended pleading in which he brought the contract into the case by adopting it by reference.” In this contention appellant is correct. The contract was brought into the case by appellant’s First Supplemental Answer, as above set out.
We are glad to make these corrections, but they in no way change our decision of the case.
We have carefully considered appellant’s motion for a rehearing and the same is overruled.